NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            26-OCT-2020
                                            09:15 AM
                                            Dkt. 6 OAWST
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


                       IN THE INTEREST OF MH


       APPEAL FROM THE FAMILY COURT OF THE SECOND CIRCUIT
                  (CASE NO. FC-S NO. 19-1-0132)

          ORDER APPROVING STIPULATION TO DISMISS APPEAL
        (By: Ginoza, Chief Judge, Leonard and Chan, JJ.)
          Upon consideration of the Stipulation to Dismiss
Appeal, filed October 22, 2020, by Father-Appellant BV, the
papers in support, and the record, it appears that (1) the appeal
has not been docketed; (2) the parties stipulate to dismiss the
appeal and that BV "shall be responsible for the payment of all
related costs and fees"; (3) the Stipulation to Dismiss Appeal is
dated and signed by all self-represented parties and counsel for
all other parties appearing in the appeal; and (4) dismissal is
authorized by Hawai#i Rules of Appellate Procedure Rule 42(a).
          Therefore, IT IS HEREBY ORDERED that the Stipulation to
Dismiss Appeal is approved and the appeal is dismissed.       BV shall
be responsible for the payment of all related costs and fees.
          DATED:   Honolulu, Hawai#i, October 26, 2020.

                                    /s/ Lisa M. Ginoza
                                    Chief Judge

                                    /s/ Katherine G. Leonard
                                    Associate Judge

                                    /s/ Derrick H.M. Chan
                                    Associate Judge